UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6876



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


TROY L. MCFARLANE,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-290, CA-00-533-1-3)


Submitted:   October 23, 2002             Decided:   November 7, 2002


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Troy L. McFarlane, Appellant Pro Se. Brian Lee Whisler, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte,      North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Troy McFarlane seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).                  We have

reviewed the record and the district court’s opinion and find no

reversible      error.      Accordingly,    we   deny      a    certificate     of

appealability and dismiss the appeal on the reasoning of the

district court.      See United States v. McFarlane, Nos. CR-97-290;

CA-00-533-1-3 (W.D.N.C. filed Apr. 30, 2002; entered May 2, 2002).*

We   dispense    with    oral   argument   because   the       facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                                       DISMISSED




      *
       Claims raised for the first time on appeal will not be
considered absent exceptional circumstances such as plain error or
a fundamental miscarriage of justice. Muth v. United States, 1 F.3d
246, 250 (4th Cir. 1993). We find no such circumstances present
here.


                                      2